— In a libel action, order denying defendant's motion to dismiss the complaint for insufficiency, under rule 106 of the Rules of Civil Practice, reversed, with $10 costs and disbursements, and motion granted, without costs, with leave to plaintiffs to serve an amended complaint within twenty days after the entry of the order hereon. The complaint fails to allege words that are actionable per se, and no special damages are pleaded. Nolan, P. J., Carswell, Johnston, MacCrate and Schmidt, JJ., concur. [See post, p. 991.]